                                                                           FILED
                 IN THE UNITED STATES DISTRICT COURT                         NOV2 9 2018
                     FOR THE DISTRICT OF MONTANA                             Clerk, U.S Courts
                                                                             District Of Montana
                          MISSOULA DIVISION                                   Missoula Division




 ANTHONY WEIMER,
                                                   CV 18-78- M-DLC-JCL
                      Plaintiff,

        vs.                                         ORDER

 GOOGLE INC.; MICROSOFT
 CORPORATION; FEDERAL
 COMMUNICATION COMMISSION:
 U.S. DEPARTMENT OF JUSTICE,

                      Defendants.

      Before the Court is Plaintiff Anthony Weimer's Motion Pursuant to Rule 60.

(Doc. 53.) Weimer asks the Court to reconsider its Order of October 24, 2018,

granting the Defendants' motions to dismiss (Doc. 51 ).

      Federal Rule of Civil Procedure 60(b) authorizes the Court to relieve a party

from a final judgment for various reasons, including "any ... reason that justifies

relief." Weimer advances three potential reasons to grant the motion: (1) the Court

made a mistake; (2) the judgment is void; and (3) fraud upon the court was

committed. None of these reasons is sufficient. The Court did not make a mistake

in concluding that none of the Defendants may be held liable for obscene content

published by third parties. (See Doc. 51at2-3.) Weimer's argument that the
                                        -1-
judgment is void simply rehashes his earlier arguments against sovereign immunity

for the government, and as the Court previously explained, those arguments fail.

(See Doc. 51 at 2.) Finally, the Court cannot agree that the Court committed fraud

upon itself by deciding this matter as without the assistance of two other Article III

judges, as this case does not demand hearing by a three-judge panel.

      Accordingly, IT IS ORDERED that Weimer's Rule 60 motion (Doc. 53) is

DENIED.

      DATED this     2'IJ&.day ofNovember, 2018.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
